

116 HR 8089 : Emergency Stopgap USCIS Stabilization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 8089IN THE SENATE OF THE UNITED STATESSeptember 8, 2020ReceivedAN ACTTo amend the Immigration and Nationality Act to expand premium processing for certain immigration benefits, and for other purposes.1.Short titleThis Act may be cited as the Emergency Stopgap USCIS Stabilization Act.2.Expansion of premium processing(a)In generalSection 286(u) of the Immigration and Nationality Act (8 U.S.C. 1356(u)) is amended to read as follows:(u)Premium fee for certain immigration benefit types(1)In generalThe Secretary of Homeland Security is authorized to establish and collect a premium fee for the immigration benefit types described in paragraph (2). Such fee shall be paid in addition to any other fees authorized by law, deposited as offsetting receipts in the Immigration Examinations Fee Account established under subsection (m), and used for the purposes described in paragraph (4).(2)Immigration benefit typesSubject to reasonable conditions or limitations, the Secretary shall establish a premium fee under paragraph (1) in connection with—(A)employment-based nonimmigrant petitions and associated applications for dependents of the beneficiaries of such petitions;(B)employment-based immigrant petitions filed by or on behalf of aliens described in paragraph (1), (2), or (3) of section 203(b);(C)applications to change or extend nonimmigrant status;(D)applications for employment authorization; and(E)any other immigration benefit type that the Secretary deems appropriate for premium processing.(3)Amount of fee(A)In generalSubject to subparagraph (C), with respect to an immigration benefit type designated for premium processing by the Secretary on or before August 1, 2020, the premium fee shall be $2,500, except that the premium fee for a petition for classification of a nonimmigrant described in subparagraph (H)(ii)(b) or (R) of section 101(a)(15) shall be $1,500.(B)Other immigration benefit typesWith respect to an immigration benefit type designated for premium processing but not described in subparagraph (A), the initial premium fee shall be established by regulation, which shall include a detailed methodology supporting the proposed premium fee amount.(C)Biennial adjustmentThe Secretary may adjust a premium fee under subparagraph (A) or (B) on a biennial basis by the percentage (if any) by which the Consumer Price Index for All Urban Consumers for the month of June preceding the date on which such adjustment takes effect exceeds the Consumer Price Index for All Urban Consumers for the same month of the second preceding calendar year. The provisions of section 553 of title 5, United States Code, shall not apply to an adjustment authorized under this subparagraph.(4)Use of feeFees collected under this subsection may only be used by U.S. Citizenship and Immigration Services to—(A)provide the services described in paragraph (5) to premium processing requestors;(B)make infrastructure improvements in adjudications processes and the provision of information and services to immigration and naturalization benefit requestors;(C)respond to adjudication demands, including by reducing the number of pending immigration and naturalization benefit requests; and(D)otherwise offset the cost of providing adjudication and naturalization services.(5)Premium processing servicesThe Secretary—(A)may suspend the availability of premium processing for designated immigration benefit requests only if circumstances prevent the completion of processing of a significant number of such requests within the required period; and(B)shall ensure that premium processing requestors have direct and reliable access to current case status information as well as the ability to communicate with the premium processing units at each service center or office that provides premium processing services..(b)Expansion to new benefit requests(1)In generalNotwithstanding the requirement to set a fee by regulation under section 286(u)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1356(u)(3)(B)), as amended by subsection (a), the Secretary of Homeland Security may set a fee under that section without regard to the provisions of section 553 of title 5, United States Code, if such fee is consistent with the following:(A)For a petition for classification under section 203(b)(1)(C) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(1)(C)), or a petition for classification under section 203(b)(2) involving a waiver under section 203(b)(2)(B) of such Act, the fee is set at an amount not greater than $2,500 and the required processing timeframe is not greater than 45 days.(B)For an application under section 248 of the Immigration and Nationality Act (8 U.S.C. 1258) to change status to a classification described in subparagraph (F), (J), or (M) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)), the fee is set at an amount not greater than $1,750 and the required processing timeframe is not greater than 30 days.(C)For an application under section 248 of the Immigration and Nationality Act (8 U.S.C. 1258) to change status to be classified as a dependent of a nonimmigrant described in subparagraph (E), (H), (L), (O), (P), or (R) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)), or to extend such classification, the fee is set at an amount not greater than $1,750 and the required processing timeframe is not greater than 30 days.(D)For an application for employment authorization, the fee is set at an amount not greater than $1,500 and the required processing timeframe is not greater than 30 days.(2)ClarificationThe required processing timeframe for each of the applications and petitions described in paragraph (1) shall not commence until the date that all prerequisites for adjudication are received by the Secretary of Homeland Security.(c)Other benefit requestsIn implementing the amendments made by subsection (a), the Secretary of Homeland Security shall develop and implement processes to ensure that the availability of premium processing, or its expansion to additional immigration benefit requests, does not result in an increase in processing times for immigration benefit requests not designated for premium processing or an increase in regular processing of immigration benefit requests so designated.3.Reporting requirements(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide to the appropriate Committees a 5-year plan, including projected cost estimates, procurement strategies, and a project schedule with milestones, to accomplish each of the following:(1)Establish electronic filing procedures for all applications and petitions for immigration benefits.(2)Accept electronic payment of fees at all filing locations.(3)Issue correspondence, including decisions, requests for evidence, and notices of intent to deny, to immigration benefit requestors electronically.(4)Improve processing times for all immigration and naturalization benefit requests.(b)Semi-annual briefingsNot later than 180 days after submission of the plan described in paragraph (1), and on a semi-annual basis thereafter, the Secretary shall advise the appropriate Committees on the implementation status of such plan.(c)Appropriate Committees definedIn this section, the term appropriate Committees means—(1)the Committee on Appropriations, the Committee on the Judiciary, and the Committee on Homeland Security of the House of Representatives; and(2)the Committee on Appropriations, the Committee on the Judiciary, and the Committee on Homeland Security and Governmental Affairs of the Senate.4.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives August 22, 2020.Cheryl L. Johnson,Clerk.